UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4071


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES BRIAN CURTIN, a/k/a White Boy Brian, a/k/a B,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Theodore D. Chuang, District Judge.
(8:14-cr-00467-TDC-1)


Submitted:   September 29, 2016           Decided:   October 3, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles N. Curlett, Jr., LEVIN & CURLETT LLC, Baltimore,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Baltimore, Maryland; Leah Bressack, Arun G. Rao,
Assistant United States Attorneys, Joseph Ronald Baldwin, OFFICE
OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Charles Brian Curtin pled guilty, pursuant to a written

plea      agreement,    to   conspiracy         to    possess        with    intent       to

distribute and to distribute five kilograms or more of cocaine,

in violation 21 U.S.C. § 846 (2012), and possession of a firearm

by   a    convicted    felon,   in    violation       of    18   U.S.C.      § 922(g)(1)

(2012).       The    district   court     sentenced         Curtin    to    200    months’

imprisonment, a sentence below his 262- to 327-month advisory

Sentencing Guidelines range.               On appeal, counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating      that    there   are     no   meritorious         grounds       for    appeal.

Curtin was advised of his right to file a pro se supplemental

brief but he did not file one.                 The Government declined to file

a brief.

         Because    Curtin   did   not    move       in    the   district         court   to

withdraw his guilty plea, we review the guilty plea hearing for

plain error.        United States v. Martinez, 277 F.3d 517, 525 (4th

Cir. 2002).         “To establish plain error, [Curtin] must show that

an error occurred, that the error was plain, and that the error

affected his substantial rights.”                    United States v. Muhammad,

478 F.3d 247, 249 (4th Cir. 2007).                        Even if Curtin satisfies

these requirements, “correction of the error remains within our

discretion, which we should not exercise . . . unless the error

seriously affect[s] the fairness, integrity or public reputation

                                           2
of     judicial       proceedings.”          Id.     (internal              quotation     marks

omitted).        Our review of the record leads us to conclude that

the district court fully complied with Rule 11 of the Federal

Rules of Criminal Procedure in accepting Curtin’s guilty plea,

which Curtin entered knowingly and voluntarily.

       Next,     we     review    Curtin’s       sentence          for       procedural     and

substantive           reasonableness        under      a        deferential        abuse     of

discretion standard.             Gall v. United States, 552 U.S. 38, 51

(2007).        We must first ensure that the district court did not

commit any “significant procedural error,” such as failing to

properly calculate the applicable Guidelines range, failing to

consider the 18 U.S.C. § 3553(a) (2012) sentencing factors, or

failing to adequately explain the sentence.                           Id.     If we find the

sentence        procedurally       reasonable,             we     then        consider      its

substantive reasonableness.              Id. at 328.              We presume on appeal

that     a    sentence       within    or    below         the     properly        calculated

Guidelines range is substantively reasonable.                            United States v.

Louthian, 756 F.3d 295, 306 (4th Cir. 2014).                           Such a presumption

is rebutted only when the defendant shows “that the sentence is

unreasonable          when    measured   against        the       §    3553(a)     factors.”

United       States    v.    Montes-Pineda,      445       F.3d       375,   379   (4th    Cir.

2006).

       We discern no procedural or substantive sentencing error by

the district court.              The district court correctly calculated

                                             3
Curtin’s advisory Guidelines range, heard argument from counsel,

provided Curtin an opportunity to allocute, and considered the

§ 3553(a) sentencing factors.        We have reviewed the record and

conclude   that     Curtin’s     below-Guidelines     sentence    is    both

procedurally and substantively reasonable.

     Accordingly, we affirm the judgment of the district court.

In accordance with Anders, we have reviewed the record in this

case and have found no meritorious issues for appeal.                   This

court requires that counsel inform Curtin, in writing, of the

right to petition the Supreme Court of the United States for

further review.      If Curtin requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.     Counsel’s motion must state that a copy thereof

was served on Curtin.

     We dispense with oral argument because the facts and legal

contentions   are   adequately    presented   in    the   materials    before

this court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                     4